Citation Nr: 1217931	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1943 to April 1946.  The Veteran died in March 1985.  The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2006 RO rating decision that, in pertinent part, denied service connection for the cause of the Veteran's death and denied entitlement to DEA benefits under the provisions of 38 U.S.C.A. Chapter 35.  

In August 2009 and April 2010, the Board, in pertinent part, remanded the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to DEA benefits under the provisions of 38 U.S.C.A. Chapter 35, for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that in a statement received in July 2010, the appellant raised the issue of whether new and material evidence has been received to reopen a claim for entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151; in a February 1988 decision, the Board denied entitlement to DIC under 38 U.S.C.A. § 351 (West 1982), which has been recodified as 38 U.S.C.A. § 1151 (West 2002).  

The appellant's claim as to whether new and material evidence has been received to reopen a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is inextricably intertwined with her claims for entitlement to service connection for the cause of the Veteran's death and entitlement to DEA under the provisions of 38 U.S.C.A. Chapter 35.  Thus, a decision by the Board as to the appellant's claims for entitlement to service connection for the cause of the Veteran's death and entitlement to DEA under the provisions of 38 U.S.C.A. Chapter 35 would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Additionally, the Board notes that following the appellant's claim as to whether new and material evidence has been received to reopen a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, the RO obtained a medical opinion from a VA physician in November 2011.  

In a subsequent December 2011 supplemental statement of the case, the RO essentially denied the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, on a de novo basis, as part of the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The Board notes, however, that entitlement to DIC under the provisions of 38 U.S.C.A § 1151, and entitlement to service connection for the cause of the Veteran's death, are separate claims.  The Board also observes that entitlement to DIC under the provisions of 38 U.S.C.A § 1151 was previously denied in a final February 1988 Board decision.  The RO did not address whether new and material evidence has been received to reopen a claim for entitlement to DIC under the provisions of 38 U.S.C.A § 1151.  

Further, the Board notes that the law mandates specific procedural stages in the VA claims adjudication process, including those which provide for review of a denial of a claim before the Board.  Specifically, an appeal is initiated subsequent to the issuance of a rating decision, and only after the filing of a notice of disagreement within the time specified by law.  See 38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) ((An appeal is initiated after the issuance of a rating pursuant to 38 U.S.C.A. § 7105; a notice of disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal (VA Form 9 Appeal) after a statement of the case is issued by VA)).  

Also, another pertinent regulation, 38 C.F.R. § 19.31, directs that a supplemental statement of the case should not be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case.  

The Board observes that there has been no initial adjudication of the claim as to whether new and material evidence has been received to reopen a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  Consequently, the appellant is unable to file a notice of disagreement as to the denial of the claim in the December 2011 supplemental statement of the case (noted above).  Therefore, the RO must issue a rating decision on the issue of whether new and material evidence has been received to reopen a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  

Finally, a decision of the United States Court of Appeals for Veterans Claims in Kent v. Nicholson requires that the Secretary look at the bases for the prior denial and notify the appellant as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the appellant has not yet been notified as to the specific evidence necessary to reopen her claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  The Board notes that an October 2011 letter to the appellant did not refer to the February 1998 Board decision and did not address the bases upon which the prior claim was denied.  On remand, the appellant should be so notified.  See Kent, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the appellant with the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as well as Court precedent, to include Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding her claim as to whether new and material evidence has been received to reopen a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  

2.  Adjudicate the claim as to whether new and material evidence has been received to reopen a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  This adjudication may not be in the form of a supplemental statement of the case.  The RO should notify the appellant and her representative of the decision.  If the claim is denied and the appellant files a timely notice of disagreement, the RO should issue an appropriate statement of the case and notify the appellant and her representative that the matter will be before the Board only if a timely substantive appeal is submitted.  

3.  Then readjudicate the claims for entitlement to service connection for the cause of the Veteran's death and entitlement to DEA under the provisions of 38 U.S.C.A. Chapter 35.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the appellant, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

